DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Han (U.S. 2020/0079587) in view of Shek (U.S. 2018/0229930).  Han teaches an actuating garbage bin lid, including a frame (comprised of frame portion of 140 and 410), enclosing an inlet opening (figure 3), a lid body (hinged lid of 140), pivotally connected to the frame to selectively cover the inlet opening (figure 3), a driving unit 110, disposed on the frame to drive the lid body to pivot (paragraph [0043]), a plurality of engaging units, each of the engaging units including a positioning assembly 150, 130, the positioning assembly being disposed on the frame (figure 1),a control unit connected to one of the engaging units 130, including a first member and a sensor 134 (paragraph [0033]), the first member being fixed to the positioning assembly, the sensor being adapted for being actuated and sending signals via a communication cable to control the driving unit.
Han discloses the claimed invention except for the communication cable, Han does not disclose how the signal gets sent from the sensors to the driving unit.  Shek teaches that it is known to provide a communication cable between the sensors and the driving unit (see figure 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the lid assembly of Han with a communication cable, as taught by Shek, in order to transmit the signal from the sensor to the driving unit, as taught by Shek.

Regarding claim 2, the lid body is pivotable around a first direction (figure 3), the plurality of engaging units are arranged along the first direction, at least two of the engaging units are located at two opposite sides of the lid body respectively (the top and bottom sides).

Regarding claim 3, the positioning assembly includes a receiving portion disposed on the frame, the receiving portion encloses an internal space (in which the sensor is received), the second end of the communication cable is inserted into the internal space (as modified by Shek; figure 1 of Shek), the sensor is disposed on the first member (at 130), the first member is adapted for covering the receiving portion to make the sensor be received in the internal space (130).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Han (U.S. 2020/0079587) in view of Shek (U.S. 2018/0229930), as applied to claim 3 above, and further in view of Pestl et al. (U.S. 2020/0207544).  The modified assembly of Han discloses the claimed invention except for the holes of the frame and hook members of the first member.  Pestl et al.  teaches that it is known to provide a  sensor assembly with holes in the frame which receive hooks of a first member (see elements 330 and 332).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified lid assembly of Han with the first member being secured by  hooks received in holes, as taught by Pestl et al., in order to protect the sensor by providing a removable cover.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Han (U.S. 2020/0079587) in view of Shek (U.S. 2018/0229930), as applied to claim 1 above, and further in view of Mashburn et al. (U.S. 2013/0105486).  The modified assembly of Han discloses the claimed invention except for the cushion pad.  Mashburn et al. teaches that it is known to provide a lid with a cushion pad (see element 40; paragraph [0085])and 332).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified lid assembly of Han with a cushion pad, as taught by Mashburn et al., in order to improve the seal between the lid and the frame.

Allowable Subject Matter
Claims 5-7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the actuation feature.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736